DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments filed 10/2/2020, with respect to the rejection of claims 3 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3 and 13 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, filed 10/2/2020, with respect to the rejection of claims 1-5 and 9-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the cited prior art below. 

Allowable Subject Matter
Claims 3-5 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 and 11-16 are free of prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2002/0029497 A1 to Pierce et al (hereinafter “Pierce”) in view of US Patent Application Publication 2014/0013629 A1 to Haugen (hereinafter “Haugen”). 

	For claim 1, Pierce discloses a Ski boot (ski boot 390) comprising a lower part or foot portion suitable to enclose the user's foot (lower portion 394 adapted to enclose a wearer’s foot) and an upper part or leg portion suitable to enclose the lower part of the skier's leg (upper portion 392 adapted to enclose a portion of a wearer’s leg),
	Pierce does not explicitly disclose wherein the leg portion is hinged to the foot portion so as to rotate in relation to the foot portion around a hinge defining a rotation axis, forwards, toward a tip of the boot, and backwards toward a heel of the boot.
	Pierce does teach a ski boot includes a rigid first boot portion pivotally coupled to a rigid second boot portion (para 0020) wherein the upper portion (or first boot portion) is pivotable with respect to the lower portion (or second boot portion) (para 0018) wherein to allow free rotation of the upper relative to the lower in a “walk” position (para 0019). Further, although not specifically labeled, Pierce does show the apparent location of said pivot as shown in annotated fig. 13 below.


    PNG
    media_image1.png
    749
    925
    media_image1.png
    Greyscale

Attention is also directed to Haugen teaching an analogous ski boot (see abstract of Haugen). Specifically, Haugen teaches a ski/walk mechanism wherein an exterior shell ‘S’ and an upper cuff ‘C’ are pivotally secured to the shells ‘S’ at a pivot point ‘P’ (para 0068). One skilled in the art would recognize wherein the labeled “pivot” in annotated fig. 13 of Pierce obviously operates as a hinge with an axis to facilitate rotation during the walking operation, such as the pivot and hinge assembly taught by Haugen. 
Therefore, one skilled in the art would find Pierce obviously does teach wherein the leg portion is hinged to the foot portion so as to rotate in relation to the foot portion around a hinge defining a rotation axis, forwards, toward a tip of the boot, and backwards toward a heel of the boot to facilitate a relatively natural walking motion, as taught by Pierce (para 0019). 
Pierce continues to teach: 
wherein the leg portion comprises a closing lever (lower arm linkage 314) suitable for selectively blocking and/or unblocking the rotation of the leg portion in relation to the foot portion depending on whether the user wishes to pass from a skiing configuration to a walking configuration, respectively (lower arm linkage 314 is a part of overall embodiment 300 of a retention and release mechanism on the back of the upper portion of the ski boot, see fig. 13, for configuring the ski boot into a “ski” position and into a “walk” position, generally, see paras 0058-0068),
wherein the closing lever is operatively connected to a base (cam member 309 connected to lower arm linkage 314 at pivot pin 312) and to an arm (articulating stop 311 in indirect connection with lower arm linkage 314 through cam member 309; wherein “operatively connected” is interpreted as direct or indirect mechanical engagement) engageable in abutment against a pin (pivot pin 310) fixed to the foot portion (articulating stop 311 is in abutment against pivot pin 310, as shown in fig. 11; wherein pin 310 is fixed to the foot portion, as shown in fig. 13; wherein “abutment” is interpreted as touching or engaging with).
Pierce does not explicitly disclose wherein the closing lever, in the transition from the open configuration to the closed configuration reciprocally distances the base and the arm from each other abutting the latter against the pin to prevent a backward rotation of the leg portion. 
Pierce does teach when the skier chooses to enter a “walk” positioned, releasing the buckle B1 or B2 begins a series of events where ultimately the cam member 309 (the “base”) rotates clockwise about pivot pin 312 and the lower arm linkage 314 (the “closing lever”) is biased downward (see para 0068 and annotated fig. 13 below wherein the dashed lines labeled “walking” indicate the direction of movements of the labeled elements nearby). 

    PNG
    media_image2.png
    1029
    864
    media_image2.png
    Greyscale

Pierce further teaches, during this operation, the articulating stop member 311 (the “arm”) rotates counterclockwise about pin 310, as shown in annotated fig. 13 above and see para 0068. One skilled in the art would understand, when the boot is configured from the walking configuration to the skiing configuration, the wherein the closing lever, in the transition from the open configuration to the closed configuration reciprocally distances the base and the arm from each other abutting the latter against the pin to prevent a backward rotation of the leg portion, for purposes of configuring the ski boot from a “walk” position to a “ski” position, as taught by Pierce. 
	Pierce continues to teach:
traction means (cable 301) operatively connecting the base, the arm and a fastening (plate 330) on the foot portion to each other (see fig. 13 wherein cable 301 is in at least indirect connection with the cam member 309, “base”, the articulating stop member 311, “arm,” and the plate 330, “fastening;” wherein “operatively connected” is interpreted as direct or indirect mechanical engagement), the arm being placed between the base and the fastening in order to also prevent the forward rotation of the leg portion (see annotated fig. 13 above wherein the “arm” is configured between the “base” and the “fastening” for purposes of supporting retention and release mechanism 300 during operation from the “walk” position to the “ski” position therein preventing rotation when engaged, paras 0060-0063)
said traction means comprising a cable at least partially extensible (cable 301 extending in direction of bias, see paras 0063-0065). 

	For claim 10, Pierce does teach the Ski boot according to claim 1, wherein said traction means are sized and/or configured so as to go into traction in the closed configuration of the closing lever (in operation, closure of the buckle creates tension in the cable 301; this urges the cam member 309, and the articulating stop 311 by virtue its engagement with notch 320, to rotate in a counterclockwise direction to place the mechanism 300 in the "ski" position, as shown; see para 0065).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Haugen and in further view of US Patent 4,083,129 to Collombin (hereinafter “Collombin”).
	For claim 2, Pierce does not specifically disclose the Ski boot according to claim 1, wherein the extensibility of the cable is between 0.1 and 3% of the length of the cable itself.  
	However, it is well known in the art for tensioned cables and wires used in ski boots to exhibit at least some low degree of elasticity, or semi-rigid characteristics when tightening the cables about the boot that provides the wearer some none-zero give during fastening. For example, attention is directed to Collombin teaching an analogous use of cables for maintaining a rigid and stable boot during use (col. 4, lines 31-54 of Collombin). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the extensibility of the cable is between 0.1 and 3% of the length of the cable itself for permitting a slight degree of movement providing the wearer a better sense of control when skiing. 

For claim 9, Pierce does not specifically disclose the Ski boot according to claim 1, wherein the traction means comprise at least one element yielding elastically in a controlled manner. 
However, as explained in the discussion for claim 2, it is well known in the art for tensioned cables and wires used in ski boots to exhibit at least some low degree of elasticity, or semi-rigid characteristics when tightening the cables about the boot that provides the wearer some none-zero give during fastening. For example, attention is directed to Collombin teaching an analogous use of cables for maintaining a rigid and stable boot during use (col. 4, lines 31-54 of Collombin). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the traction means comprise at least one element yielding elastically in a controlled manner, since the cable 301 is itself capable of yielding elastically. 

placed on the base so as to allow a controlled rotation, backwards and forwards, of the leg portion with respect to the foot portion, in the closed configuration of the closing lever  (see annotated fig. 13 below wherein a portion of the cable 301 is on pin portion forming a portion of the “base,” wherein the cable forms a part is a part of overall embodiment 300 of a retention and release mechanism on the back of the upper portion of the ski boot, see fig. 13, for configuring the ski boot into a “ski” position and into a “walk” position, generally, see paras 0058-0068). 

    PNG
    media_image3.png
    386
    615
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732